FERGUSON, Circuit Judge,
concurring:
I agree that Judge Muecke properly determined that he was required to recuse himself. I further agree that this court has jurisdiction under the All Writs Act to review Judge Muecke’s decision.
However, this case should not be considered as one that expands the supervisory power of this court over district courts. First, the decision of the district court was one mandated by the law; this court is not reviewing an exercise of discretion. Second, the matter does not in any way determine the rights of the parties but instead is directed solely to the orderly administration of the courts, the very core of this court’s supervisory power. Third, the only way in which the new and significant issue presented here could be adjudicated was by this court assuming jurisdiction under the All Writs Act.